On Rehearing.
LAND, J.
It is admitted by the plaintiff that the acreage tax voted for 13 years will prove insufficient to meet a bond issue of $30,-000, with 5 per cent, interest; but it is contended that such tax is more than sufficient to provide for the payment of the $19,000 of bonds tendered to the defendant, and that the *133plaintiff board bad the power to incur debt and issue bonds within the amount of the special tax provided for as the means of paying the principal and interest of the debt to be contracted.
In Oubre v. Town of Donaldsonville, 33 La. Ann. 386, where bonds were issued in excess of the taxes to be levied for their payment, the court held the municipality bound to the extent of such provision. This doctrine was reaffirmed in Gray v. Bourgeois, 107 La. 671, 32 South. 42; the court saying:
“We do not think that the authorization voted was null and void in its entirety from'the mere fact that it attempted to convey a power greater than the taxpayers were competent to grant. The power granted should be held legal up to and within the amount of the special tax provided for as a means of paying the principal and interest of the debt to be contracted. Oubre v. Town of Donaldsonville, 33 La. Ann. 390. The authorities of Morgan 'City are authorized to act under the authorization as conferred upon tliem by the property taxpayers at the said election to incur debt and issue bonds as voted for to that extent, but no further.”
See, also, Rathbone v. County Commissioners (C. C.) 73 Fed. 395, citing 38 Kan. 597, 16 Pac. 828, Chicago, K. & M. R. Co. v. Commissioners. See, also, Schmitz v. Zeh, 91 Minn. 290, 97 N. W. 1049, 1 Am. & Eng. Ann. Cas. 322.
This was the jurisprudence of this state when the tax and bonds now in question were voted and the contract was made between the plaintiff and the defendant. Even if this court were inclined to reverse the forgoing decisions, the change of jurisprudence could not be allowed to render invalid contracts, which, when made, were held to be lawful. Thompson v. Lee County, 3 Wall. 327, 18 L. Ed. 177.
It has been held that:
“Where an issue of bonds is only partially excessive, if the bonds are delivered at‘ different dates, those first delivered up to the amount of the debt the municipality can lawfully create should be paid, and the others should be treated as nullities; but if the bonds were delivered at the same time, so that none has priority over the others, each bond is valid to the extent of its proportionate share of the debt lawfully created.” 28 Cyc. 1584, 1585, citing Citizens’ Bank v. Terrell, 78 Tex. 450, 14 S. W. 1003, Ætna L. Ins. Co. v. Burrton (C. C.) 75 Fed. 962, and Columbus v. Woonsocket Sav. Inst., 114 Fed. 162, 52 C. C. A. 118.
As the evidence shows that the proceeds of the special tax voted for 13 years will more than suffice to pay the $19,000 of bonds tendered to the defendant, and as such bonds will be the first issued and delivered, the defendant will be safe in accepting the same as a first lien on the special taxes, even should the xslaintiff board hereafter issue and deliver other bonds of the same series in excess of the security voted by the taxpayers.
The evidence further shows that on May G, 1909, the board of commissioners passed an ordinance pledging the entire acreage tax to the payment of the bonds to be delivered to the defendant.
Numerous other defenses were urged in the court below.
(1) It is urged that in order to comply with the law relating to the creation of a drainage district it is necessary for the police jury to divide the whole parish into drainage districts. Section 1, Act No. 159, p. 295, of 1902.
The said section authorized -the police juries to divide their respective parishes into as many drainage districts “as they may deem necessary or advantageous for the purpose of more readily draining the lands in said parishes.”
It follows that the law vests in police juries discretion to determine the number of drainage districts to be Created in their respective parishes.
(2) “That the alleged ordinance of the police jury of said parish by which said alleged drainage district was attempted to be created does not describe all the land to be embraced in the proposed district.”
The ordinance describes the territory by reference to government subdivisions and a plat as petitioned for by the property taxpayers. There has been an assessment made under such description, and all the property *135taxpayers, save one, have paid the acreage tax. The sole delinquent has not paid taxes of any kind. The result shows that the district boundaries are sufficiently defined for all practical purposes.
(3) The objections that the ordinance was not entered on the minutes until after the tax had been voted and levied, and that the plat referred to has never been recorded, disclose mere omissions or nonessentiais. The omission to transcribe a police jury ordinance on the minutes may be corrected at any time, nunc pro tunc. Bathurst v. Course et al., 3 La. Ann. 260. We have been cited to no law requiring the registry of such a plat.
(4) Three commissioners were properly appointed, as there were in the district less than five persons who were qualified electors owning real estate of the assessed value of $500. Act No. 135, p. 225, of 1906. Section 2, Act No. 159, p. 295, of 1902, has no application where there are in the district less than five persons qualified to serve as- commissioners.
(5) The objection that Mr. Chalkley was a person not qualified to sit as a member of the board is not sustained by the evidence, which shows that he was never appointed a member of the board, but merely as an adviser.
(6) The objection that the board was not legally organized, because no vice president and treasurer had been elected, is bad, because the filling of neither office was necessary at the time the election was'called and the tax levied. As a matter of fact, a treasurer was elected on the same day the tax was levied.
(7) The objection that the police jury of the parish of Calcasieu was the only body competent to have called the tax election is repel1 ed by the recent decision of this court in Buard v. Board of Commissioners, 123 La. 590, 49 South. 204, overruling prior decisions to the contrary.
(8) The objection that there is no method provided by law for the holding and conducting of an election for a drainage tax on acreage is met by Act No. -317, p. 483, of 1908.
(9) The .bond-issue restriction to one-tenth of the tax assessment does not apply to bonds secured by acreage taxes levied not on value but on quantity. The only restriction on a bond issue based on acreage taxation is that it shall not exceed the aggregate amount to be raised by the annual contributions resulting from the levy of a tax not exceeding 25 cents per acre, for a period not to exceed 40 years. Amendment of 1906 to article 2S1 of the Constitution. See Act No. 122, p. 207, of 1906.
(10) Under article 243 of the Constitution of ISOS all district and board taxes are to be collected in the same manner a's state taxes. It results that the state tax collector is authorized to collect all kinds of drainage taxes. See section 21, Act No. 145, p. 255, of 1902; section 12, Act No; 159, p. 302, of 1902; Act No. 317, p. 483, of 1908; Act No. 170, p. 346, of 1898; Act No. 119, p. 167, of 1882.
(11) Section 16 of Act No. 145, p. 254, of 1902, relative to tax elections in drainage districts, reads as follows:
“Sec. 16. Be it further enacted, etc. That from and after a delay of six months from the date of the promulgation of the result of any such election, no one shall have any cause of action to contest the regularity, formality or legality of the petition of the tax payers or the resolution calling for any election herein provided, or of the ordering of the same, of the returns thereof, of the examination and count of the ballots, of the examination and canvass of the returns, of the declaration of the results, or of the promulgation of the results of any such election, or of any other formality or requirement in relation thereto, and_ that, after such delay, all such causes of action shall be lapsed, barred and prescribed.”
This prescription was pleaded by the plaintiff in the court below and was properly sustained as to all alleged irregularities and illegalities covered by the statute.
(12) Other objections made by defendant are not supported by the evidence, such as *137that the commissioners were not recommended by a majority of the property owners in number and amount; that the commissioners were not qualified; that the persons who acted as commissioners were not the persons appointed by the police jury, etc., etc.
Out of 22 property taxpayers, 14 in number, representing a majority in property values, petitioned the police jury to pass an ordinance creating the drainage district, and appointing the three commissioners who served in that capacity. None of the property taxpayers contested the election within six months, and all, save one, voluntarily paid the acreage tax for the first year. Under this state of facts, defendant has no good grounds to apprehend any future litigation on the same subject-matter on the part of any taxpayer.
Judgment affirmed.
. The CHIEF JUSTICE and MONROE, J., dissent.